9 N.Y.3d 897 (2007)
In the Matter of RIVERKEEPER, INC., Respondent,
v.
PLANNING BOARD OF TOWN OF SOUTHEAST et al., Appellants. (Proceeding No. 1.)
In the Matter of RICHARD FEUERMAN et al., Respondents,
v.
PLANNING BOARD OF TOWN OF SOUTHEAST et al., Appellants. (Proceeding No. 2.)
In the Matter of CROTON WATERSHED CLEAN WATER COALITION, INC., et al., Respondents,
v.
PLANNING BOARD OF TOWN OF SOUTHEAST et al., Appellants. (Proceeding No. 3.)
Court of Appeals of the State of New York.
Submitted September 4, 2007.
Decided September 6, 2007.
Motion by Association of Towns of State of New York et al. for leave to file a brief amici curiae on the appeal herein granted. *898 Two copies of the brief must be served and 24 copies filed within seven days.